Case 1:19-cv-20277-AHS Document 167 Entered on FLSD Docket 03/19/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                              CASE NO.: 1:19-CV-20277-AHS-McAliley

  MELISSA COMPERE, on behalf of herself and others
  similarly situated,

         Plaintiff,

  vs.

  NUSRET MIAMI, LLC, d/b/a Nusr-et Steakhouse,
  and NUSRET GÖKÇE,

         Defendants.

  ___________________________________________/

                       PARTIES’ JOINT MOTION FOR CLARIFICATION

         The Parties, Plaintiff Melissa Compere (“Plaintiff”) and Defendants, Nusret Miami, LLC

  d/b/a Nusr-Et Miami Steakhouse and Nusret Gökçe (“Defendants”), file this Joint Motion for

  Clarification of the Court’s March 19, 2020 Paperless Order [ECF No. 166]. In support, the

  Parties state as follows:

         1.      On August 21, 2019, former presiding judge, The Honorable K. Michael Moore,

  Chief Judge, entered a scheduling order, which set the deadline for the parties to complete

  discovery to February 28, 2020 and the deadline to file certain pretrial motions to March 20,

  2020. [ECF No. 68]. The Scheduling Order was adopted by this Honorable Court after the

  matter was reassigned to it. [ECF No. 125].

         2.      On March 18, 2020, Plaintiff filed an unopposed Motion for Extension of Time to

  file dispositive motions for thirty (30) days up through and including April 20, 2020 given the

  developing nature of and complications stemming from the global COVID-19 pandemic.
Case 1:19-cv-20277-AHS Document 167 Entered on FLSD Docket 03/19/2020 Page 2 of 3



           3.        On the same date, the Court issued a Paperless Order extending the dispositive

  motion and related deadlines for thirty days up through and including April 20, 2020 [ECF No.

  166]. The Court also ordered that the jury trial would remain scheduled for June 8, 2020. Id.

  The Court did not, however, indicate that other pre-trial motions presently due on March 20,

  2020, including motions in limine and Daubert motions would also be extended up through and

  including April 20, 2020.

           4.        The reasons that the unprecedented COVID-19 global pandemic has necessitated

  an extension of time within which to file dipositive motions also apply to other pre-trial motions,

  including motions in limine, Daubert motions, and all other motions that require client or non-

  party declarations or affidavits.        The Parties and their clients are presently experiencing

  unforeseen disruptions, including quarantines, office closures, the inability to meet with clients

  and witnesses, and a lack of access to resources needed to meet the Court-ordered deadlines.

           5.        Accordingly, the Parties respectfully request that the Court clarify whether its

  Order extending dispositive motions due to the pandemic apply equally to the aforementioned

  category of pre-trial motions.

           6.        In the event that the Court determines that it has not extended the deadline to file

  the aforementioned category of pre-trial motions, including motions in limine and Daubert

  motions, the Parties jointly and respectfully request that the Court extend all such deadlines for

  thirty days, up through and including April 20, 2020.

           7.        It is well settled that “a district court retains the inherent authority to manage its

  own docket.” Wilson v. Farley, 203 F. App’x 239, 250 (11th Cir. 2006), cert. den., 549 U.S.

  1351 (2007); Mingo v. Sugar Cane Growers Co-op. of Fla., 864 F.2d 101, 102 (11th Cir. 1989).




  4810-8075-2567.1                                     2
Case 1:19-cv-20277-AHS Document 167 Entered on FLSD Docket 03/19/2020 Page 3 of 3



           8.        Pursuant to Federal Rule of Civil Procedure 6(b)(1), “when an act may or must be

  done within a specified time, the court may, for good cause shown, extend the time . . . if a

  request is made, before the original time or its extension expires . . . .”

           9.        Here, the deadline to file pre-trial motions has not expired. Moreover, the Parties

  have presented good cause to the Court to extend the pre-trial deadlines as requested in this

  Motion.       The instant motion is not intended to cause undue delay, and no Party will be

  prejudiced by the relief requested herein. Indeed, the Parties agree that the requested relief is

  necessary for the fair and equitable adjudication of the claims presented in this matter.

           WHEREFORE, the Parties respectfully request that the Court: (1) clarify whether its

  Order dated March 18, 2020 [ECF No. 166] also extends all other pre-trial motion deadlines for a

  period of thirty days, up through and including April 20, 2020; (2) if it determines that it did not

  extend such pre-trial motion deadlines, extend those deadlines for a period of thirty days, up

  through and including April 20, 2020; and (3) grant such further relief as the Court deems just

  and proper.

           Dated: March 19, 2020                            Respectfully Submitted,

           s/Miguel A. Morel                                 Sundeep K. Mullick
           Jonathan A. Beckerman (FBN: 568252)               Sundeep K. Mullick (FBN: 18175)
           Jonathan.Beckerman@lewisbrisbois.com              sunny@kuvinlaw.com
           Miguel A. Morel (FBN: 89163)                      legal@kuvinlaw.com
           Miguel.Morel @lewisbrisbois.com                   Law Office of Lowell J. Kuvin, LLC
           Lewis Brisbois Bisgaard & Smith LLP               17 East Flagler Street, Suite 223
           110 SE 6th Street, Suite 2600                     Miami, Florida 33131
           Fort Lauderdale, Florida 33301                    Tel.: 305.358.6800
           Telephone: 954.728.1280                           Fax: 305.358.6808
           Facsimile: 954.728.1282
                                                             Attorney for Plaintiffs
           Attorneys for Defendants




  4810-8075-2567.1                                    3
